Citation Nr: 1715832	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  13-35 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board issued a decision denying this appeal in June 2015.  In September 2016, the United States Court of Appeals for Veterans Claims (CAVC) vacated the Board's decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board denied the Veteran's claim in June 2015.  The denial was based, in part, upon a November 2012 VA examination report.  The CAVC has determined that the examination report was inadequate.  

The CAVC noted that the examination report failed to address whether the Veteran's tinnitus is associated with his service connected hearing loss.  The Veteran, and in turn the CAVC, cited VA Training Letter 10-02 and VA Fast Letter 08-10.  The CAVC pointed out that VA Training Letter 10-02 clearly states that "[i]f there is no record in the service treatment records of tinnitus, but there is a [current] claim or complaint of tinnitus, the audiologist is asked on the examination protocol to offer an opinion about an association to hearing loss, or an event, injury, or illness in service, if it is within the scope of his or her practice."  VA Training Letter 10-02 at F.5.b (Mar. 18, 2010).  It further noted that VA Fast Letter 08-10 states that "If hearing loss is also present, the audiologist must provide an opinion about the association of tinnitus to hearing loss." VA Fast Letter 08-10 (Apr. 17, 2008).

The Board notes that due to the inadequacy of the previous examination report, a new VA examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the nature and etiology of the Veteran's tinnitus.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant evidence, to include the claims file, service treatment records, post-service treatment records; a history obtained from the Veteran, the clinical evaluation, and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that tinnitus began during or is causally related to service, to include whether tinnitus was caused by, or aggravated by, his service connected hearing loss.  

The examiner is advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinion.  

2.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




